U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-15109 CALA CORPORATION (Exact Name of Company as Specified in Its Charter) Oklahoma 73-1251800 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 1314 Texas Street, Suite 400, Houston, TX 77002 (Address of Principal Executive Offices.) 713) 302-8689 (Company’s Telephone Number) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 18, 2014 the Company had 320,866,147 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as at September 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Statements of Operations for the three and nine months ending September 30, 2011 and 2010 (unaudited) 4 Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II: OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 2 CALA CORPORATION BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Total current assets $
